Separate motions by (1) Good Samaritan Hospital and (2) Robert Smolarz, Gino Louis Giorgini, Jr., Michael Green, Kenneth S. Hurst and Long Island Pulmonary Specialists, all defendants in a medical malpractice action in which the petitioner is the plaintiff, for leave to intervene as respondents as interested persons in the proceeding.
Motions to intervene granted. The title is amended accordingly.
*735Application granted to the extent of directing that the respondents transfer the matter to the Medical Malpractice Panel for the County of Queens for the purpose of the hearing only. (See, Matter of McCabe v DeLuca, 107 AD2d 1097.) Lazer, J. P., Thompson, O’Connor and Niehoff, JJ., concur.